DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.
 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  For the purpose of examining the claims, claim 14 and claim 15 will be interpreted as depending from claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a stem” in line 1.  It is unclear whether “a stem” is referring to the stem claimed in claim 1, or if a new stem is being claimed.  For the purpose of examining the claim, claim 12 will be interpreted as depending from claim 11.  
	Corrections to the claims are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (U.S. Patent No.6,176,882 B1; hereinafter “Biedermann”).
	Regarding claim 1, Biedermann discloses an implantable system, comprising: an expandable device, comprising: a first endplate (60); a second endplate (61); a body positioned between the first endplate and the second endplate (see grayed element in annotated Figure 1 below), the body including an opening (coaxial bores 7, 7’); a middle ramped piece (wedge members 45, 46, threaded spindle 15, and bearing members 25, 26) including a stem (15), wherein the middle ramped piece is positioned within the body and generates lordotic movement of the first endplate and the second endplate when the middle ramped piece is moved towards the opening between a first predetermined range (see Figures 7-10), and wherein the middle ramped piece generates parallel movement of the first endplate and the second endplate (col.5, ll.13-27) when the middle ramped piece is moved towards the opening between a second predetermined range (see Figures 7-10).
	Regarding claim 2, Biedermann further discloses wherein the stem includes teeth that are configured and dimensioned to be engageable with the opening of the body (threads on threaded spindle 15).
	Regarding claim 3, Biedermann further discloses wherein the expandable device is prevented from movement when the stem is engaged with the opening of the body (col.4, ll.37-59).
	Regarding claim 4, Biedermann further discloses wherein the middle ramped piece generates parallel movement of the first endplate and the second endplate towards one another (col.5, ll.13-27) when the middle ramped piece is translated away from the opening between the second predetermined range (see Figures 7-10).
	Regarding claim 5, Biedermann further discloses wherein middle ramped piece further comprises at least two protrusions (bearing members 25, 26) that engage with at least two inner surfaces of the body (respective bores 7, 7’).
	Regarding claim 6, Biedermann further discloses wherein the stem is operable to rotate within the middle ramped piece (col.4, ll.37-59).
	Regarding claim 7, Biedermann also discloses an implantable system, comprising: an expandable device, comprising: a first endplate (60); a second endplate (61); a body positioned between the first endplate and the second endplate (see grayed element in annotated Figure 1 below), the body including an opening (coaxial bores 7, 7’); a middle ramped piece (wedge members 45, 46, threaded spindle 15, and bearing members 25, 26) including a stem (15) configured and dimensioned to pass through the opening (Figures7-10), wherein lordotic movement of the first endplate and the second endplate occurs when the stem is translated through the opening between a first predetermined range (Figures 7-10).
	Regarding claim 8, Biedermann further discloses wherein parallel movement of the first endplate and the second endplate is generated (col.5, ll.13-27) when the stem is translated through the opening between a second predetermined range (Figures 7-10).
	Regarding claim 9, Biedermann further discloses wherein the stem is operable to rotate within the opening (col.4, ll.37-59).
	Regarding claim 10, Biedermann further discloses wherein the stem includes teeth that engage with recesses in the opening (threads on threaded spindle 15).
	Regarding claim 11, Biedermann also discloses an implantable system, comprising: an expandable device, comprising: a first endplate (60); a second endplate (61); a body positioned between the first endplate and the second endplate (see grayed element in annotated Figure 1 below), the body including an opening (coaxial bores 7, 7’); a middle ramped piece is positioned within the body (wedge members 45, 46, threaded spindle 15, and bearing members 25, 26) and generates lordotic movement of the first endplate and the second endplate when the middle ramped piece is moved towards the opening between a first predetermined range (Figures 7-10), and wherein the middle ramped piece generates parallel movement of the first endplate and the second endplate (col.5, ll.13-27) when the middle ramped piece is moved towards the opening between a second predetermined range (Figures 7-10).
	Regarding claim 12, Biedermann further discloses wherein the middle ramped piece includes a stem (15) having teeth that are configured and dimensioned to be engageable with the opening of the body (threads on threaded spindle 15).
	Regarding claim 13, Biedermann further discloses wherein the expandable device is prevented from movement when the stem is engaged with the opening of the body (col.4, ll.37-59).
	Regarding claim 14, Biedermann further discloses wherein the middle ramped piece generates parallel movement of the first endplate and the second endplate towards one another (col.5, ll.13-27) when the middle ramped piece is translated away from the opening between the second predetermined range (Figures 7-10).
	Regarding claim 15, Biedermann further discloses wherein middle ramped piece further comprises at least two protrusions (bearings 25, 26) that engage with at least two inner surfaces of the body. (respective bores 7, 7’).
	Regarding claim 16, Biedermann further discloses wherein the stem is operable to rotate within the middle ramped piece (col.4, ll.37-59). 

    PNG
    media_image1.png
    550
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    371
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    365
    571
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773